IRVING R. KAUFMAN, Circuit Judge
(dissenting):
I am constrained to disagree with my brothers. There is nothing in the record to indicate that the District Court assessed pre judgment interest, or that the jury whose verdict the judge adopted in a conclusory manner as his own — without furnishing any particulars or computations for his conclusion — considered the question of moratory interest.*
The law is clear that an award in admiralty may carry interest from the date of death. Moore-McCormack Lines, Inc. v. Richardson, supra; Petition of the City of New York, 332 F.2d 1006 (2d Cir.), cert. denied, 379 U.S. 922, 85 S.Ct. 277, 13 L.Ed.2d 335 (1964). And, we have clearly stated that “It would seem to us to be better to * * * have the computation made on a basis which is known and understood.” (Moore-McCormack Lines, supra, 295 F.2d at p. 594.) Similarly, in Alexander v. Nash-Kelvinator Corp., 261 F.2d 187 (1958), we held that the court’s findings on damages were not made with sufficient particularity to be reviewed, and remanded so that they might be expanded. My brother Moore writing for the Court stated the rationale with such clarity;
“[I]t becomes most important that the trial court comply meticulously with the requirements of Rule 52(a) with respect to findings so that the appellate court can properly appraise the elements which entered into the award. Just as the trial judge passes upon possible * * * prejudice and all the other legal grounds for attacking excessive damages on the post-trial motion to set aside a jury verdict so * * * the appellate court should have some knowledge of the * * * theory upon which the trial judge acted. Without this information the defendant is unable properly to exercise * * * appellate rights * * * and the court is equally unable to make appropriate appellate review.” Id. at 191.
Since there is nothing to indicate that the jury considered moratory interest and the judge’s ipse dixit “that the *360amount of the [jury’s] verdict is sufficient to cover said interest” was given as his reason for failing to comply with our admonition in Moore-McCormack and Alexander, I would remand for findings on the computation of the judge’s award with a specific indication by him of the amount allowed for interest.

 Judge Cannella, on the defendant’s motion to set aside the jury verdict in the sum of $60,000, decided that the damages awarded by the jury (in the action at law) were fair and just and that “[the Court] adopts that amount” as his award in the separate admiralty action. The judge refused to dismiss the admiralty action because he did not believe plaintiff’s claim there was merged with the law action claim or award despite the fact that there was only one trial for both and there could be only one recovery.